Fourth Court of Appeals
                               San Antonio, Texas
                                      June 15, 2018

                                  No. 04-17-00467-CV

                           Erasmo CANTU and Eugenia Cantu,
                                     Appellants

                                            v.

                         FALCON INTERNATIONAL BANK,
                                   Appellee

              From the 365th Judicial District Court, Maverick County, Texas
                         Trial Court No. 11-08-26743-MCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the appellants’ motion for rehearing, and the motion is
DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court